                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LONG TERM CARE CORP., LLC,                             CIVIL ACTION
                    Plaintiff,                          NO. 18-0281
           v.
 AGUSTIN RAMOS,
                    Defendant
 ______________________________________
 AGUSTIN RAMOS,
                     Counter Claimant,
           v.
 LONG TERM CARE CORP., LLC,
                     Counter Defendant
 ______________________________________
 AGUSTIN RAMOS,
                     Third Party Plaintiff,
           v.
 ONIX GROUP, STEPHEN S. SILVER,
 RONALD E. SCHAFER,
                    Third Party Defendants.


                                         ORDER

       AND NOW, this 8th day of November, 2018, upon consideration of Long Term

Care Corp., LLC’s Motion to Dismiss, (ECF No. 26), Onix Group, Stephen Silver and

Ronald Schafer’s Motion to Dismiss, (ECF No. 27), Ramos’ Response, (ECF No. 28),

LTC’s Reply, (ECF No. 29), and Onix Group, Silver and Schafer’s Reply, (ECF No. 30),

it is hereby ORDERED that the Motions (ECF Nos. 26 & 27) are GRANTED as

follows:

   1. Count II (breach of duty of good faith and fair dealing) is DISMISSED with

       prejudice;




                                              1
2. Count III (breach of contract of implied partnership) is DISMISSED with

   prejudice and

3. Count VI (promissory estoppel) is DISMISSED with prejudice.



                                         BY THE COURT:

                                         /s/ Gerald J. Pappert
                                         GERALD J. PAPPERT, J.




                                     2
